Exhibit 10.51
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY STATE, AND THE SAME HAVE BEEN (OR WILL BE, WITH
RESPECT TO THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) ISSUED IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. NEITHER
THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED
UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
THE WARRANT EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF JUNE 15,
2009, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
ISSUER. NO REGISTRATION OF TRANSFER OF THIS WARRANT WILL BE MADE ON THE BOOKS OF
THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.
ALEXZA PHARMACEUTICALS, INC.
WARRANT TO PURCHASE COMMON STOCK

No. CW-___   August 26, 2009               

Void After August 26, 2014
     THIS CERTIFIES THAT, for value received,           , with its principal
office at                     , or its assigns (the “Holder”), is entitled to
subscribe for and purchase at the Exercise Price (defined below) from Alexza
Pharmaceuticals, Inc., a Delaware corporation, with its principal office at 2091
Stierlin Court, Mountain View, CA 94043 (the “Company”) up to            (     )
shares of the Common Stock of the Company (the “Common Stock”), subject to
adjustment as provided herein. This Warrant is being issued pursuant to the
terms of the Warrant Purchase Agreement, dated June 15, 2009, by and among the
Company and the Holder (the “Warrant Purchase Agreement”). Capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Warrant Purchase Agreement.
     1. DEFINITIONS. As used herein, the following terms shall have the
following respective meanings:
               (a) “Exercise Period” shall mean the period commencing on
August 26, 2009 and ending on August 26, 2014, except as otherwise provided
below.

 



--------------------------------------------------------------------------------



 



               (b) “Exercise Price” shall mean $2.26 per share, subject to
adjustment pursuant to Section 6 below.
               (c) “Exercise Shares” shall mean the shares of the Company’s
Common Stock issuable upon exercise of this Warrant, subject to adjustment
pursuant to the terms herein, including but not limited to adjustment pursuant
to Section 6 below.
     2. EXERCISE OF WARRANT.
               2.1 Method of Exercise. The rights represented by this Warrant
may be exercised in whole or in part at any time during the Exercise Period by
delivery of the following to the Company at its address set forth above (or at
such other address as it may designate by notice in writing to the Holder):
                    (a) An executed Notice of Exercise in the form attached
hereto;
                    (b) Payment of the Exercise Price of the Exercise Shares
purchased thereby (i) in cash or by check or wire transfer of immediately
available funds, (ii) pursuant to a Cashless Exercise, as described below, or
(iii) by a combination of (i) and (ii); and
                    (c) Upon the exercise of the rights represented by this
Warrant, shares of Common Stock shall be issued for the Exercise Shares so
purchased, and shall be registered in the name of the Holder or persons
affiliated with the Holder, if the Holder so designates, within a reasonable
amount of time following receipt by the Company of all of the items designated
in clauses (a), (b) and (c) above, but in no event later than thirty (30) days
after the date of exercise pursuant to this Section 2.1. The Company shall
(i) upon request of the Holder, if available and if allowed under applicable
securities laws, use commercially reasonable efforts to deliver Exercise Shares
electronically through the Depository Trust Corporation or another established
clearing corporation performing similar functions, or (ii) if requested by the
Holder, deliver to the Holder certificates evidencing the Exercise Shares. The
person in whose name any Exercise Shares are to be issued upon exercise of this
Warrant shall be deemed to have become the holder of record of such shares on
the date on which delivery of the Notice of Exercise, delivery of this Warrant
and payment of the Exercise Price were made, irrespective of the date of
issuance of the shares of Common Stock, except that, if the date of such
delivery and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of such shares at
the close of business on the next succeeding date on which the stock transfer
books are open.
               2.2 Cashless Exercise. Notwithstanding any provisions herein to
the contrary, if, at any time during the Exercise Period, the Current Market
Price (as defined below) of one share of Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant by payment of cash, the Holder may exercise this Warrant
in whole or part by a cashless exercise by surrender of this Warrant at the
principal office of the Company together with the properly endorsed Notice of
Exercise and the Company shall issue to the Holder a number of shares of Common
Stock computed using the following formula:

2



--------------------------------------------------------------------------------



 



             
 
  X =   Y (B-A)
 
B    

         
Where:
  X =   the number of shares of Common Stock to be issued to the Holder.
 
       
 
  Y =   the number of shares of Common Stock purchasable upon exercise of all of
the Warrant or, if only a portion of the Warrant is being exercised, the portion
of the Warrant being exercised (in each case subject to adjustment pursuant to
the terms herein, including but not limited to adjustment pursuant to Section 6
below).

     A =   the Exercise Price.
     B =   the Current Market Price of one share of Common Stock.
     “Current Market Price” means on any particular date:
                    (a) if the Common Stock is traded on the Nasdaq SmallCap
Market or the Nasdaq Global Market, the average of the closing prices of the
Common Stock of the Company on such market over the five (5) trading days ending
immediately prior to the applicable date of valuation (in the case of a cashless
exercise, the date of valuation will be the exercise date);
                    (b) if the Common Stock is traded on any registered national
stock exchange but is not traded on the Nasdaq SmallCap Market or the Nasdaq
Global Market, the average of the closing prices of the Common Stock of the
Company on such exchange over the five (5) trading days ending immediately prior
to the applicable date of valuation (in the case of a cashless exercise, the
date of valuation will be the exercise date).
                    (c) if the Common Stock is traded over-the-counter, but not
on the Nasdaq SmallCap Market, the Nasdaq Global Market or a registered national
stock exchange, the average of the closing bid prices over the five (5) trading
day period ending immediately prior to the applicable date of valuation (in the
case of a cashless exercise, the date of valuation will be the exercise date);
and
                    (d) if there is no active public market for the Common
Stock, the value thereof, as determined in good faith by the Board of Directors
of the Company upon due consideration of the proposed determination thereof by
the Holder.
               2.3 Partial Exercise. If this Warrant is exercised in part only,
the Company shall, upon surrender of this Warrant, execute and deliver, within
ten (10) days of the date of exercise, a new Warrant evidencing the rights of
the Holder, or such other person as shall be designated in the Notice of
Exercise, to purchase the balance of the Exercise Shares purchasable hereunder.
In no event shall this Warrant be exercised for a fractional Exercise Share, and
the Company shall not distribute a Warrant exercisable for a fractional Exercise
Share. Fractional Exercise Shares shall be treated as provided in Section 5
hereof.

3



--------------------------------------------------------------------------------



 



               2.4 Legend.
                    (a) All certificates evidencing the shares to be issued to
the Holder may bear the following legend (provided that no such legend shall be
borne by Exercise Shares issued following the valid disposition of such shares
pursuant to a registration statement which is effective under the Securities
Act):
     “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE, AND THE SAME HAVE BEEN ISSUED IN RELIANCE ON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. SUCH SHARES MAY NOT BE
SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS
PERMITTED UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.”
                    (b) If the certificates representing shares include the
legend set forth in Section 2.4(a) hereof, the Company shall, upon a request
from a Holder, or subsequent transferee of a Holder, as soon as practicable but
in no event more than thirty (30) days after receiving such request, remove or
cause to be removed (i) if the shares cease to be restricted securities, the
securities law portion of the legend and/or (ii) in the event of a sale of the
shares subject to issuance following the transfer of the shares in compliance
with the transfer restrictions, the transfer restriction portion of the legend,
from certificates representing the shares delivered by a Holder (or a subsequent
transferee).
               2.5 Charges, Taxes and Expenses. Issuance of the Exercise Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of any electronic or paper
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
Exercise Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto. Notwithstanding anything to the
contrary in this Section 2.5, all issue or transfer tax or other incidental
expenses imposed by a Governmental Authority outside the United States shall be
100% borne by the Holder.
     3. COVENANTS OF THE COMPANY.
               3.1 Covenants as to Exercise Shares. The Company covenants and
agrees that all Exercise Shares that may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be duly authorized and
validly issued and outstanding, fully paid and nonassessable, and free from all
taxes, liens and charges with respect to the issuance thereof. The Company
further covenants and agrees that the Company will at all times during the
Exercise Period, have authorized and reserved, free from preemptive rights, a
sufficient number of shares of its Common Stock to provide for the exercise of
the rights represented by

4



--------------------------------------------------------------------------------



 



this Warrant. If at any time during the Exercise Period the number of authorized
but unissued shares of Common Stock shall not be sufficient to permit exercise
of this Warrant, the Company will take such corporate action as may, in the
opinion of counsel, be necessary to increase its authorized but unissued shares
of Common Stock (or other securities as provided herein) to such number of
shares as shall be sufficient for such purposes.
               3.2 No Impairment. Except and to the extent as waived or
consented to by the Holder in accordance with Section 11 hereof, the Company
will not, by amendment of its Certificate of Incorporation (as such may be
amended from time to time), or through any means, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith carry out of all
the provisions of this Warrant and take all such action as may be necessary or
appropriate in order to protect the exercise rights of the Holder against such
impairment.
               3.3 Notices of Record Date. If at any time:
                    (a) the Company shall take a record of the holders of Common
Stock for the purpose of entitling them to receive a dividend or other
distribution, or any right to subscribe for or purchase any evidences of its
indebtedness, any shares of stock of any class or any other securities or
property, or to receive any other right (other than with respect to any equity
or equity equivalent security issued pursuant to a rights plan adopted by the
Company’s Board of Directors);
                    (b) there shall be any capital reorganization of the
Company, any reclassification or recapitalization of the capital stock of the
Company or any consolidation or merger of the Company, or any sale, transfer or
other disposition of all or substantially all the property, assets or business
of the Company; or
                    (c) there shall be a voluntary or involuntary dissolution,
liquidation or winding up of the Company;
then, in any one or more of such cases, the Company shall use commercially
reasonable efforts to give to the Holder, provided that such action is available
and permitted under the applicable securities laws, at least ten (10) days’
prior written notice of the record date for such dividend, distribution or right
or for determining rights to vote in respect of any such reorganization,
reclassification, recapitalization, consolidation, merger, sale, transfer,
disposition, dissolution, liquidation or winding up of the Company. Any notice
provided hereunder shall specify the date on which the holders of Common Stock
shall be entitled to any such dividend, distribution or right, and the amount
and character thereof, and the then current estimated date for the closing of
the transaction contemplated by any proposed reorganization, reclassification,
recapitalization, consolidation, merger, sale, transfer, disposition,
dissolution, liquidation or winding up of the Company.
     4. REPRESENTATIONS OF HOLDER.
               4.1 Acquisition of Warrant for Personal Account. The Holder
represents and warrants that it is acquiring the Warrant and the Exercise Shares
solely for its account for investment and not with a present view toward the
public sale or public distribution

5



--------------------------------------------------------------------------------



 



of said Warrant or Exercise Shares or any part thereof and has no intention of
selling or distributing said Warrant or Exercise Shares or any arrangement or
understanding with any other persons regarding the sale or distribution of said
Warrant or the Exercise Shares, except as would not result in a violation of the
Securities Act. The Holder will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) the Warrant except in accordance with
the provisions of Article VI of the Warrant Purchase Agreement and will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) the Exercise Shares except in accordance with the provisions of Article VI
of the Warrant Purchase Agreement or pursuant to and in accordance with the
Securities Act.
               4.2 Securities Are Not Registered.
                    (a) The Holder understands that the offer and sale of
neither the Warrant nor the Exercise Shares has been registered under the
Securities Act.
                    (b) The Holder recognizes that the Warrant and the Exercise
Shares must be held indefinitely unless they are subsequently registered under
the Securities Act or an exemption from such registration is available. The
Holder recognizes that the Company has no obligation to register the Warrant or,
except as provided in the Warrant Purchase Agreement and the Registration Rights
Agreement, the Exercise Shares, or to comply with any exemption from such
registration.
                    (c) The Holder is aware that neither the Warrant nor the
Exercise Shares may be sold pursuant to Rule 144 adopted under the Securities
Act unless certain conditions are met, including, among other things, the
availability of certain current public information about the Company and the
expiration of the required holding period under Rule 144.
               4.3 Disposition of Warrant and Exercise Shares.
                    (a) The Holder further agrees not to make any disposition of
all or any part of the Warrant or Exercise Shares in any event unless and until
one of the following occurs:
                         (i) The Company shall have received a letter secured by
the Holder from the SEC stating that no action will be recommended to the
Commission with respect to the proposed disposition;
                         (ii) There is then in effect a registration statement
under the Securities Act covering the Exercise Shares and such disposition is
made in accordance with said registration statement; or
                         (iii) The Holder shall have furnished the Company with
an opinion of counsel, reasonably satisfactory to the Company, for the Holder to
the effect that such disposition will not require registration of such Warrant
or Exercise Shares under the Securities Act or any applicable state securities
laws; provided, that so long as the Holder provides the Company with a
representation letter in customary form with respect to such Rule 144
disposition, no opinion shall be required for any disposition made or to be made
in accordance with the provisions of Rule 144.

6



--------------------------------------------------------------------------------



 



     5. FRACTIONAL SHARES. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
Current Market Price (as of the applicable exercise date) of an Exercise Share
by such fraction.
     6. CERTAIN EVENTS.
               6.1 Dividends, Subdivisions, Combinations and Reclassifications.
The number and kind of securities purchasable upon the exercise of this Warrant
and the Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or
(iv) issue any shares of its capital stock in a reclassification of the Common
Stock, then the number of Warrant Shares purchasable upon exercise of this
Warrant immediately prior thereto shall be adjusted so that the Holder shall be
entitled to receive the kind and number of Warrant Shares or other securities of
the Company which it would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof. Upon each such adjustment of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder, the Holder shall thereafter be entitled to purchase the
number of Warrant Shares or other securities resulting from such adjustment at
an Exercise Price per Warrant Share or other security obtained by multiplying
the Exercise Price in effect immediately prior to such adjustment by the number
of Warrant Shares purchasable pursuant hereto immediately prior to such
adjustment and dividing by the number of Warrant Shares or other securities of
the Company resulting from such adjustment. An adjustment made pursuant to this
paragraph shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.
               6.2 Corporate Transactions. In the event that the Company enters
into a merger or acquisition in which the surviving or resulting “parent” entity
is an entity other than the Company, then the Holder shall either exercise the
Warrant or surrender the Warrant in exchange for a new warrant exercisable in
return for shares or common stock of the Surviving Entity (as defined in the
Warrant Purchase Agreement) (the “Replacement Warrant”), provided that:
                    (i) in accordance with Section 7.08 of the Warrant Purchase
Agreement, if the consideration for a merger or acquisition consists of a
combination of cash and stock of the Surviving Entity, then the Replacement
Warrant issued to the Holder shall be solely for common stock of the Surviving
Entity at an exchange ratio reflecting the total consideration

7



--------------------------------------------------------------------------------



 



paid by the Surviving Entity at the time of such change in control as if the
total consideration (including cash) for each share of the Common Stock was
instead paid only in common stock of the Surviving Entity at the time of such
change of control (as illustrated on Exhibit C to the Warrant Purchase
Agreement), and the holders of the Replacement Warrants shall have the
registration rights for stock issuable upon exercise of the Replacement Warrants
as provided under the Registration Rights Agreement; or
                    (ii) in accordance with Section 7.08 of the Warrant Purchase
Agreement, if prior to the end of the Term (as defined in the Warrant Purchase
Agreement), a merger or acquisition shall occur and the consideration for such
merger or acquisition shall be paid entirely in cash, then the Holder of this
Warrant shall then have the option to irrevocably elect within fifteen
(15) Business Days of the public announcement of the merger or acquisition by
written notice of election to the Company, either (A) to retain the Warrant and
the right to exercise the Warrant then outstanding for Exercise Shares in
accordance with the terms of this Warrant, which exercise shall occur no later
than immediately prior to the closing of such merger or acquisition, or (B) to
surrender the Warrant to the Company in consideration of a cash payment for each
share of the Common Stock subject to purchase under this Warrant in an amount
equal to 40% of the per share cash consideration to be received by a holder of
one share of the Common Stock to be tendered in the merger or acquisition (the
“Warrant Surrender Price”). The Warrant Surrender Price shall be paid upon the
surrender of the Warrants promptly following the closing of the all cash merger
or acquisition. Any failure by the Holder to deliver a written notice of
election to the Company pursuant to this Section 6.3(ii) shall be deemed an
election of clause (B) of this Section 6.2(ii).
Following a merger or acquisition involving consideration of cash and stock in
which the Surviving Entity is other than the Company, reference to the Common
Stock shall instead be deemed a reference to the common stock of the Surviving
Entity. For purposes of Section 6.2(i), “common stock of the Surviving Entity”
shall include stock of such corporation of any class which is not preferred as
to dividends or assets over any other class of stock of such corporation and
which is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the occurrence of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 6.2 shall similarly apply to successive reorganizations,
reclassifications, mergers, acquisitions, consolidations or disposition of
assets.
               6.3 Adjustment of Exercise Price. The form of this Warrant need
not be changed because of any adjustment in the number, class, and kind of
shares subject to this Warrant. The Company shall promptly provide a certificate
from its principal accounting officer notifying the Holder in writing of any
adjustment in the Exercise Price and/or the total number, class, and kind of
shares (and other securities or property) issuable upon exercise of this
Warrant, which certificate shall specify the Exercise Price and number, class
and kind of shares (and other securities or property) under this Warrant after
giving effect to such adjustment and shall set forth a brief statement of the
facts requiring such adjustment and setting forth the computation by which such
adjustment was made.

8



--------------------------------------------------------------------------------



 



     7. NO STOCKHOLDER RIGHTS. Except to the extent specified in Section 6, this
Warrant in and of itself shall not entitle the Holder to any voting rights or
other rights as a stockholder of the Company. Upon the exercise of this Warrant
in accordance with Section 2, the Exercise Shares so purchased shall be and be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the date of such exercise.
     8. TRANSFER OF WARRANT. Subject to applicable laws, the restriction on
transfer set forth on the first page of this Warrant and the provisions of
Article VI of the Warrant Purchase Agreement, this Warrant and all rights
hereunder are transferable by the Holder, in person or by duly authorized
attorney, upon delivery of this Warrant, the Assignment Form attached hereto and
funds sufficient to pay any transfer taxes (in accordance with Section 2.5
hereof) payable upon the making of such transfer, to any transferee designated
by Holder. The transferee will sign and deliver to the Company an investment
letter in a form that is commercially reasonable, customary for use in similar
transactions and reasonably satisfactory to the Company. Upon such delivery and,
if required, such payment, the Company shall execute and deliver a new Warrant
or Warrants in the name of the assignee or assignees and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. A Warrant, if properly assigned,
may be exercised by a new holder for the purchase of Exercise Shares without
having a new Warrant issued.
     9. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
     10. RESTRICTIONS. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered, will have restrictions
upon resale imposed by state and federal securities laws. The Holder hereby
acknowledges and agrees that if a registration statement under the Securities
Act is not effective at the time this Warrant is exercised, the Holder shall
only be permitted to exercise this Warrant by means of a “cashless exercise”
pursuant to Section 2.2.
     11. MODIFICATIONS AND WAIVER. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holder.
     12. NOTICES, ETC. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address listed on the signature page and to the Holder at the addresses
on the Company records, or at such other address as the Company or Holder may
designate by ten days’ advance written notice to the other party hereto.

9



--------------------------------------------------------------------------------



 



     13. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
     14. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York without regard
to the principles of conflict of laws. The Company and, by accepting this
Warrant, the Holder, each irrevocably submits and consents to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Warrant and the transactions contemplated hereby. The Company and,
by accepting this Warrant, the Holder, each irrevocably waives any objection to
the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE HOLDER HEREBY WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
     15. DESCRIPTIVE HEADINGS. The descriptive headings of the several
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant. The language in this Warrant shall be
construed as to its fair meaning without regard to which party drafted this
Warrant.
     16. SUCCESSORS AND ASSIGNS. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of the Holder.
     17. SEVERABILITY. The invalidity or unenforceability of any provision of
this Warrant in any jurisdiction shall not affect the validity or enforceability
of such provision in any other jurisdiction, or affect any other provision of
this Warrant, which shall remain in full force and effect.
     18. REGISTRATION RIGHTS. The holder of this Warrant and of the Exercise
Shares shall be entitled to the registration rights and other applicable rights
with respect to the Exercise Shares as and to the extent set forth in the
Warrant Purchase Agreement and the Registration Rights Agreement.
     19. ENTIRE AGREEMENT. This Warrant constitutes the entire agreement between
the parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations, and undertakings of the
parties, whether oral or written, with respect to such subject matter.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its duly authorized officer as of August 26, 2009.

            ALEXZA PHARMACEUTICALS, INC.
     
 
  By:   /s/ Thomas B. King
 
     
 
     
 
  Name:   Thomas B. King
 
     
 
  Title: President & Chief Executive Officer       Address:
2091 Stierlin Court
     
Mountain View, CA 94043
     
Attn: August J. Moretti
     
Facsimile: (650) 944-7999
     
 
    W/copy to:  
Cooley Godward Kronish LLP
     
380 Interlocken Crescent
     
Suite 900
     
Broomfield, CO 80021
     
Attn: Brent D. Fassett, Esq.
     
Facsimile: (720) 566-4099

11



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: ALEXZA PHARMACEUTICALS, INC.
     (1) The undersigned hereby elects to (check one box only):
          o purchase                      shares of the Common Stock of Alexza
Pharmaceuticals, Inc. (the “Company”) pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full for such
shares.
          o purchase the number of shares of Common Stock of the Company by
cashless exercise pursuant to the terms of the Warrant as shall be issuable upon
cashless exercise of the portion of the Warrant relating to                     
shares.
     (2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:
 
(Name)
 

 
(Address)
     (3) If the Warrant is not being exercised in full, please issue a
certificate representing a new Warrant evidencing the right of the Holder to
purchase the balance of the Exercise Shares purchasable under the Warrant, such
certificate to be registered in the name of the undersigned or in such other
name as is specified below:
 
(Name)
 

 
(Address)
     (4) The undersigned represents that (i) the aforesaid shares of Common
Stock are being acquired for the account of the undersigned not with a view to,
or for resale in connection with, the distribution thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”) and that the
undersigned has no present intention of distributing or reselling such shares in
violation of the Securities Act; (ii) the undersigned is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision regarding its
investment in the Company; (iii) the undersigned is experienced in making
investments of this type and has such knowledge and background in financial and
business matters that the undersigned is capable of evaluating the merits and
risks of this investment and protecting the undersigned’s own interests;
(iv) the undersigned understands that the shares of Common Stock issuable upon
exercise of this Warrant must be held indefinitely unless subsequently
registered under the Securities Act or an

12



--------------------------------------------------------------------------------



 



exemption from such registration is available, and (v) the undersigned agrees
not to make any disposition of all or any part of the aforesaid shares of Common
Stock unless and until there is then in effect a registration statement under
the Securities Act covering such proposed disposition and such disposition is
made in accordance with said registration statement, or the undersigned has
provided the Company with an opinion of counsel satisfactory to the Company,
stating that such registration is not required.



     
 
   
(Date)
  (Signature)
 
   
 
   
 
  (Print Name)

13



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the foregoing Warrant, subject to compliance with Section 4.3 hereof,
execute this form and supply required information. Do not use this form to
purchase shares.)
     FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to

     
Name:
   
 
   
 
  (Please Print)

     
Address:
   
 
   
 
  (Please Print)

         
Dated:
    ,  20___
 
       

     
Holder’s
Signature:
   
 
   

     
Holder’s
Address:
   
 
   

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

14



--------------------------------------------------------------------------------



 



Schedule of Warrant Holders:

                      Number of Warrant Name   Address of Record   Shares
SYMPHONY CAPITAL PARTNERS, L.P.
  875 Third Avenue,
18th Floor,
New York, NY 10022     2,953,556    
SYMPHONY STRATEGIC
PARTNERS, LLC
  875 Third Avenue,
18th Floor,
New York, NY 10022     208,444    
HOWARD HUGHES MEDICAL
INSTITUTE
  Office of Investments, 4000 Jones Bridge Road, Chevy Chase, MD 20815-6789    
465,000    
STORMLAUNCH & CO., for the benefit of Morgan Stanley Private Markets Fund III LP
  c/o Morgan Stanley AIP GP LP, One Tower Bridge, 100 Front Street, Suite 1100,
West Conshohocken,
PA 19428-2881     372,000    
SAILORSHELL & CO., for the benefit of Morgan Stanley AIP Global Diversified Fund
LP
  c/o Morgan Stanley AIP GP LP, One Tower Bridge, 100 Front Street, Suite 1100,
West Conshohocken,
PA 19428-2881     167,400    
MELLON BANK, N.A., as Trustee for the Weyerhaeuser Company Master Retirement
Trust
  c/o Morgan Stanley AIP GP LP, One Tower Bridge, 100 Front Street, Suite 1100,
West Conshohocken,
PA 19428-2881     209,250    
SAILORPIER & CO., for the benefit of Aurora Cayman Limited
  c/o Morgan Stanley AIP GP LP, One Tower Bridge, 100 Front Street, Suite 1100,
West Conshohocken,
PA 19428-2881     65,100    
NUCLEAR ELECTRIC INSURANCE LTD.
  c/o Morgan Stanley AIP GP LP, One Tower Bridge, 100 Front Street, Suite 1100,
West Conshohocken,
PA 19428-2881     37,200    
FACTORY MUTUAL
INSURANCE COMPANY
  c/o Morgan Stanley AIP GP LP, One Tower Bridge, 100 Front Street, Suite 1100,
West Conshohocken,
PA 19428-2881     37,200    
STORMBAY & CO., for the benefit of Vijverpoort Huizen C.V.
  c/o Morgan Stanley AIP GP LP, One Tower Bridge, 100 Front Street, Suite 1100,
West Conshohocken,
PA 19428-2881     27,900    
STORMSTAR & CO., for the benefit of Morgan Stanley Private Markets Fund Employee
Investors III LP
  c/o Morgan Stanley AIP GP LP, One Tower Bridge, 100 Front Street, Suite 1100,
West Conshohocken,
PA 19428-2881     13,950    
NORTHLIGHT FUND LP
  c/o Northlight Financials LLC, 1330 Avenue of the Americas, 40th Floor,
New York, NY 10019     93,000    
SYMPHONY CAPITAL PARTNERS, L.P.
  875 Third Avenue,
18th Floor,
New York, NY 10022     186,816    
SYMPHONY STRATEGIC
PARTNERS, LLC
  875 Third Avenue,
18th Floor,
New York, NY 10022     13,184    
RRD INTERNATIONAL, LLC
  7361 Calhoun Place, Suite
325, Rockville, MD 20855     150,000    
Total:
        5,000,000  
 
           

15